Exhibit 99.5 SUMMARY SELECTED PRO FORMA COMBINED FINANCIAL INFORMATION Unaudited Pro Forma Condensed Combined Financial Information The following unaudited pro forma condensed combined balance sheet at June 30, 2009 and unaudited pro forma condensed combined statements of income for the year ended December 31, 2008 and the six months ended June 30, 2009, give effect to the merger of Premier Financial Bancorp, Inc. (“Premier”) and Abigail Adams National Bancorp, Inc. (“Abigail Adams”).The unaudited pro forma condensed combined financial statements are based on the audited consolidated financial statements of Premier and Abigail Adams for the year ended December 31, 2008 and the unaudited consolidated financial statements of Premier and Abigail Adams as of, and for the six months ended, June 30, 2009. The unaudited pro forma condensed combined financial statements give effect to the merger using the purchase method of accounting under accounting principles generally accepted in the United States of America.The acquired assets and liabilities Abigail Adams have been adjusted to “fair value” as of the balance sheet date.Also included in the pro forma combined balance sheet are adjustments related to the issuance of Premier preferred stock under the U.S. Treasury’s CPP, necessary to complete the merger, and the usage of those funds to 1.) eliminate intercompany debt resulting from the merger; 2.) payoff debt at Abigail Adams to strengthen the combined entity’s regulatory capital ratios; and 3.) to recapitalize Adams National Bank to meet the minimum regulatory capital ratios required by the written agreement between Adams National Bank and the Office of the Comptroller of the Currency.To the extent any of the balance sheet pro forma adjustments will have a direct determinable impact on future operations, the pro forma income statements include adjustmentssimulating the impact(s).These adjustments are preliminary and are subject to change.The final adjustments will be calculated at the date the merger became effective and may be materially different from those presented. The unaudited pro forma information is provided for information purposes only.The pro forma financial information presented is not necessarily indicative of the actual results that would have been achieved had the merger been consummated on the dates or at the beginning of the periods presented, and is not necessarily indicative of future results.The unaudited pro forma financial information should be read in conjunction with the audited and unaudited consolidated financial statements and the notes thereto of Premier and the audited and unaudited financial statements of Abigail Adams. The unaudited pro forma stockholders’ equity and net income derived from the above assumptions are qualified by the statements set forth under this caption and should not be considered indicative of the market value of Premier common stock or the actual or future results of operations of Premier for any periods.Actual results may be materially different that the pro forma data presented. Page1 of 8 Exhibit 99.5 Unaudited Pro Forma Condensed Combined Balance Sheet at of June 30, 2009 (Dollars in thousands) Premier Adams Pro Forma Market Value Adjustments Pro Forma TARP CPP Proceeds Adjustments Pro Forma Stock Issuance Adjustments Pro Forma Combined Company ASSETS Cash and due from banks $ $ $
